UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6901


DAVID W. WILLIAMS,

                 Plaintiff – Appellant,

          v.

WORKMAN, Captain, Watch Commander; TERRIANGI, Warden; MILLS,
Corrections Officer; MILLVILE, Corrections Officer; HADEN,
Hearings   Officer;    FLOYD,   Investigator;    IGBOGNAGWAN,
Therapeutic Counselor; MYERS, D.O.C. Counselor; C/O WOODSON,

                 Defendants – Appellees,

          and

DEPARTMENT OF CORRECTIONS; INDIAN CREEK CORRECTIONAL CENTER,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00283-GBL-TRJ)


Submitted:     February 22, 2011             Decided:   March 18, 2011


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Williams, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           David W. Williams appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           See Williams v. Workman, No. 1:09-cv-

00283-GBL-TRJ      (E.D.   Va.   filed   May   20,   2010;    entered   May   21,

2010).     We deny Williams’s motion for injunctive relief.                   We

dispense    with    oral    argument     because     the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         3